IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEFFREY E. STARLING,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1235

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 4, 2017.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Andy Thomas, Public Defender, Steven Seliger, Assistant Public Defender, A.
Victoria Wiggins, Assistant Public Defender, and Kasey Helms, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.